Citation Nr: 0106830	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Patrick F. Trujillo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956. This matter comes on appeal from a March 1999 
decision by the Albuquerque VA Regional Office (RO).

FINDING OF FACT

Bilateral hearing loss was not present in service or 
manifested for many years thereafter, and is not shown to be 
otherwise related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may incurrence of sensorineural hearing 
loss be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303. 3.307, 
3.309 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and the supplemental statement of the case, provided to both 
the veteran and his representative, specifically satisfy the 
requirement at § 5103A of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim; specifically, 
the need for competent clinical evidence relating current 
hearing loss disability to an incident, injury, or disease of 
active service.  Additionally, the Board finds that the 
duties to assist provided under the new statute at § 5103A 
have also been fulfilled in that all evidence and records 
identified by the veteran as plausibly relevant to his 
pending claim have been collected for review and a VA 
audiology examination was provided which includes a competent 
clinical opinion regarding the etiology of the veteran's 
hearing loss disability.  No further assistance is necessary 
to comply with the requirements of this new legislation or 
any other applicable rules or regulations regarding the 
development of the pending claim.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303. Where a veteran served continuously for a 
period of ninety days or more during a period of war and 
certain chronic diseases (including sensorineural hearing 
loss) become manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

With respect to claim for service connection for hearing 
loss, the Court of Appeals for Veterans Claims has held that 
the threshold for normal hearing is from 0 to 20 decibels, 
and that higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385 (1999), 
discussed below, then operates to establish when a hearing 
loss can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by the 
Department of Veterans Affairs (VA), impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).


Analysis

The veteran contends that he developed bilateral hearing loss 
as a result of exposure to artillery fire during his period 
of active duty. He provided testimony to this effect at a 
personal hearing at the RO in March 2000. The Board 
recognizes that the veteran was assigned to an artillery unit 
during his noncombat period of active duty.

The record includes the report of the veteran's service 
separation examination which indicates that his hearing was 
15/15, or normal, in October 1956. The veteran filed his 
claim for VA compensation benefits in September 1998, over 
four decades post service. In support of his claim, he has 
presented statements from his spouse, a sibling, and a 
sister-in-law, all of whom related that he had manifested 
hearing loss upon his return from military duty.

A Lovelace Health Systems report dated in April 1999 
indicates that the veteran had bilateral high frequency 
sensorineural hearing loss. His exposure to inservice 
artillery fire was noted.

The veteran was accorded a VA audiology examination in 
January 1999. The examiner noted that he had reviewed the 
veteran's claim file. The veteran gave a history of exposure 
to artillery fire during field maneuvers while on active 
duty. Pure tone air and bone conduction audiometry showed 
mild to moderate sensory neural hearing loss, more pronounced 
in the left ear.  Stenger was negative at 6,000 and 8,000 Hz. 
Tone decay was negative at 500 Hz bilaterally.  Word 
recognition scores were 96 percent in the right ear and 98 
percent in the left ear were achieved with speech presented 
at patient's most comfortable loudness level of 66 dB right 
and 76 dB left. The results showed sufficient loss to limit 
communicative ability, and the asymmetrical nature of the 
loss was sufficient to disrupt sound localization ability. 

It was the examiner's opinion that the particular audiometric 
configuration of this loss, showing the most pronounced loss 
occurring at 2,000 Hz in the right ear
with recovery to normal hearing at 4,000, 6,000 and 8,0000 
Hz, as well as the configuration of loss for the left ear 
with the greatest degree of loss at 1,500 Hz with some 
recovery to 4,000 Hz, was not typical of noise-induced loss 
or patterns of hearing related to the kind of noise exposure 
described by the veteran. He added that it seemed that this 
pattern of hearing was not as likely as not to be due to 
exposure to noise during the period of active duty.

In March 2000, the veteran was evaluated at the Albuquerque 
Speech, Language, and Hearing Loss Center. The test results 
were indicative of a bilateral high frequency sensorineural 
hearing loss bilaterally.

The Board finds that the preponderance of the evidence is 
against the veteran's claim. The only medical opinion of 
record is that by the VA physician in January 1999 which does 
not attribute the veteran's bilateral hearing loss to 
inservice artillery fire or otherwise to service. The 
remaining medical evidence fails to comment on a possible 
relationship between the current condition and the veteran's 
military service. Further, the Court of Appeals for Veterans 
Claims has made clear that lay parties, such as the veteran 
and those who submitted statements on his behalf, are not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  
Whether the veteran's hearing loss is related to inservice 
acoustic trauma involves a matter of medical expertise, and 
thus lay parties are not competent to provide evidence on 
this point.  Espiritu, supra. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303. 3.307, 
3.309.



ORDER

Service connection for bilateral hearing loss is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

